People v Segundo (2019 NY Slip Op 07618)





People v Segundo


2019 NY Slip Op 07618


Decided on October 23, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 23, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2017-13131
 (Ind. No. 1103/12)

[*1]The People of the State of New York, respondent,
vToalungo Segundo, appellant.


Paul Skip Laisure, New York, NY (Ronald Zapata of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Gamaliel Marrero of counsel; Robert Ho on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Miriam Cyrulnik, J.), imposed December 9, 2016, sentencing him to a determinate term of imprisonment of two years, to be followed by two years of postrelease supervision, upon his conviction of attempted burglary in the second degree, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is modified, as a matter of discretion in the interest of justice, by reducing the sentence to a definite term of imprisonment of 364 days.
Under the unique circumstances of this case, we conclude that the defendant's sentence should be reduced to the extent indicated (see People v Cortez, 160 AD3d 893).
BALKIN, J.P., CHAMBERS, COHEN, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court